    Case: 1:18-cv-05369 Document #: 110 Filed: 03/12/20 Page 1 of 6 PageID #:2988




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


    UBIQUITI NETWORKS, INC.,


                          Plaintiff,

                  v.
                                                     Civil Action No.: 1:18-cv-05369
    CAMBIUM NETWORKS, INC.;
    CAMBIUM NETWORKS, LTD.;                          JURY TRIAL DEMANDED
    BLIP NETWORKS, LLC;
    WINNCOM TECHNOLOGIES, INC.;
    SAKID AHMED; and DMITRY
    MOISEEV,

                          Defendants.


       DEFENDANTS’ OPPOSED MOTION TO CONTINUE STATUS HEARING

       Defendants Cambium Networks, Inc. (“Cambium”) and Cambium Networks, Ltd.

(“Cambium UK”), Blip Networks, LLC, Winncom Technologies, Inc., Sakid Ahmed, and

Dmitry Moiseev (collectively the “Defendants”), respectfully request the Court to grant the

enclosed Motion1 to Continue the Status Hearing from March 17, 2020 to April 8, 2020 (or

another time suitable for the Court). Defendants seek a continuance in light of the unprecedented

travel restrictions and recommendations enacted by state, local, and federal governments, and

Plaintiff Ubiquiti Networks Inc.’s (“Ubiquiti’s”) failure to clearly identify its protected source

code. Bluntly, Defendants will have little to report until they have reviewed Ubiquiti’s source

code (as expressly directed by Ubiquiti’s terse discovery responses). Only then can Defendants

finally assess Ubiquiti’s allegations with any certainty. In the meantime, Defendants seek to


1
       Plaintiff Ubiquiti Networks, Inc. indicated that it would oppose this motion by email
dated March 12, 2020.


                                                1
    Case: 1:18-cv-05369 Document #: 110 Filed: 03/12/20 Page 2 of 6 PageID #:2989




avoid unnecessary travel.

       Specifically, Defendants’ have not yet obtained critical information about Ubiquiti’s

alleged 18 files in discovery beyond what Ubiquiti alleged in its First Amended Complaint. That

information is essential to assessing the status of discovery and the case in general (as the parties

are required to discuss at the scheduled status hearing), but is not available to Defendants

because, instead of providing substantive written responses to Defendants’ interrogatories,

Plaintiff relied almost exclusively on its source code production as containing the requested

information. See, e.g., Ubiquiti’s Answers to Defendants’ First Set of Interrogatories Nos. 1, 2,

and 4 (March 3, 2020) (responding for each that Ubiquiti will “make source code available that

will be readily identifiable as Ubiquiti’s answer to this Interrogatory.”). But Defendants have not

yet been able to inspect Ubiquiti’s code—initially because Ubiquiti’s source code was not

available for inspection the week of the deadline for production2 when Defendants’ properly

noticed expert was available and, subsequently, because of that expert’s scheduling conflicts. It

is critical for Defendants to review that code, which they have requested access to since this case

was filed almost 19 months ago, in order to determine what exactly remains at issue.

Defendants’ expert is ready and available to begin his inspection of Ubiquiti’s code beginning

early next week, and Defendants therefore anticipate being better suited to assess the status of

discovery with the benefit of the additional time afforded should the requested continuance be

granted.

       In addition, continuing the currently schedule status hearing could resolve the need to

conduct multiple hearings on related issues, which would each require the burden and expense of



2
        Plaintiff contends that Defendants’ did not afford proper notice of its intent to inspect as
the reason that its source code was not available by the due date despite Plaintiff’s prior notice
that the source code was available for inspection.

                                                  2
    Case: 1:18-cv-05369 Document #: 110 Filed: 03/12/20 Page 3 of 6 PageID #:2990




substantial travel for Defendants’ counsel. For example, based on the positions set forth in the

correspondence and conferences between the parties, it appears the parties will also likely have

disputes over the scope of discovery served by Plaintiff, which goes beyond the 18 files and

includes nearly 650 individual requests to Defendants. It appears likely that Defendants will have

to move for a protective order on this issue, which will likely require an additional hearing after

the current status conference date. Moreover, Defendants are also contemplating raising issues

with respect to Plaintiff’s MIDP production, which included only 80 documents (compared to

Defendants’ production of over 67,000 documents). Unless this discrepancy is remediated in

short order, this issue will likely require yet another hearing. These numerous related hearings

could be consolidated into one and be heard at the later date proposed in this motion.

       Finally, reducing the number of events in this case that require travel is particularly

critical at this time given the Coronavirus Disease 2019 (COVID-19) pandemic—particularly in

Santa Clara County, CA, where Defendants’ lead counsel is located. Defendants’ counsel’s law

firm has restricted all travel and county officials have issued orders prohibiting large public and

private gatherings. Most universities have also closed and, just last night, President Trump

announced an unprecedented 30-day ban on travel from several European nations.3 Given this

situation, counsel for Defendants would rather not travel now or make the multiple trips for

hearings that appear to be on the horizon. Defendants respectfully submit that these multiple trips

can be avoided by simply continuing the status hearing several weeks until April 8 so that any

additional motions could be heard at that time and would minimize repetitive travel and potential

exposure for Defendants’ counsel.



3
        Defendants also note that three Transportation Security Administration agents working at
San Jose International Airport—an airport frequently used by Defendants’ counsel—tested
positive for COVID-19.

                                                3
   Case: 1:18-cv-05369 Document #: 110 Filed: 03/12/20 Page 4 of 6 PageID #:2991




       Defendants therefore request the Court to continue the status hearing currently scheduled

for March 17, 2020 until April 8, 2020 (or another time suitable for the Court), which would

enable Defendants to assess the status of the case and discovery with the benefit of access to

Ubiquiti’s asserted code, and consolidate potential redundant travel engagements necessitated by

the current discovery disputes between the parties.



Dated: March 12, 2020                                 Respectfully submitted,

                                                      BAKER BOTTS L.L.P.

                                                         /s/ G. Hopkins Guy, III
                                                         One of their attorneys

                                                      G. Hopkins Guy III (CA Bar No. 124811)
                                                      hop.guy@bakerbotts.com
                                                      Jon V. Swenson (CA Bar No. 233054)
                                                      jon.swenson@bakerbotts.com
                                                      Karina Smith (CA Bar No. 286680)
                                                      karina.smith@bakerbotts.com
                                                      BAKER BOTTS L.L.P.
                                                      1001 Page Mill Road Building One, Suite
                                                      200
                                                      Palo Alto, CA 94304-1007
                                                      650.739.7500 (Phone)
                                                      650.739.7699 (Facsimile)

                                                      Andrew D. Wilson (DC Bar No. 1030144)
                                                      700 K Street, N.W.
                                                      Washington, DC 20001-5692
                                                      202.639.1312 (Phone)
                                                      202.508.9336 (Fax)
                                                      andrew.wilson@bakerbotts.com

                                                      Arthur J. Gollwitzer (06225038)
                                                      agollwitzer@michaelbest.com
                                                      James P. Fieweger (6206915)
                                                      jpfieweger@michaelbest.com
                                                      MICHAEL BEST & FRIEDRICH, LLP
                                                      444 West Lake Street, Suite 3200
                                                      Chicago, Illinois 60606



                                                4
Case: 1:18-cv-05369 Document #: 110 Filed: 03/12/20 Page 5 of 6 PageID #:2992




                                         312.222.0800 (Phone)

                                         Attorneys for Defendants Cambium
                                         Networks, Inc. et al.




                                     5
   Case: 1:18-cv-05369 Document #: 110 Filed: 03/12/20 Page 6 of 6 PageID #:2993




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I electronically filed the foregoing
DEFENDANTS’ OPPOSED MOTION TO CONTINUE STATUS HEARING with the
Clerk of the Court using the CM/ECF system. I certify that all participants in the case are
registered CM/ECF users.




                                             /s/ G. Hopkins Guy, III




                                            6
